By the Court, Rhodes, J.:
Contest originating in the Surveyor-General’s office, for the purchase of the west one half of section sixteen, township three south, range three east, Mount Diablo meridian. The official plat of the survey was filed in the Land Office in San Francisco on the 4th day of June, 1869. The *5plaintiff filed Ms application to purchase the lands, on the 16th day of June, 1869; but it was defective. One of the defendants filed Ms application to purchase the southwest quarter of the section, on the 30th day of December, 1870; and the other defendant filed his application to purchase the northwest quarter of the section on the 28th day of September, 1871; and both of these applications were in due form. On the 9th day of March, 1868, Warren B. English filed his application to purchase these lands; and in the same year other applications were filed by other persons for the purchase of the whole or parts of the lands.
The Curative Act of March 24, 1870 (p. 352,) rendered the plaintiff’s application good and valid, unless there were, at the passage of the Act, “ two or more applicants for the purchase of the same land, or conflicts between claimants.” (Copp v. Herrington, 47 Cal. 236.) The Act, as we construe it, deals with the applications alone, and does not intend, or have the effect to offer for sale lands which were not subject to sale under the general law. It is not the purpose of the Act to declare that an application for the purchase of land, which had not been offered for sale when the application was filed, should be good and valid, and that the applicant might proceed with and complete his purchase; but the intent was to make the application as valid as it would have been had it been free from all defects; had it contained within itself all that the statute required it to state. The same construction applies to the applications of all the parties, when there are two or more applicants, or conflicts between claimants.
The applications which were filed in 1868, as above mentioned, do not come within the Curative Act of 1870 as conflicting applications or claims, because the lands had not been surveyed, and therefore were not subject to sale. The plaintiff’s application was made good and valid by the Curative Act, and he thereby became entitled to purchase the lands in controversy.
Judgment and order affirmed. Remittitur forthwith.